Case 2:20-cv-13134-LVP-RSW ECF No. 6-17, PagelD.1520 Filed 11/29/20 Page i1of5

STATEMENT BY ANA MERCEDES DIAZ CARDOZO
I, Ana Mercedes Diaz Cardozo, hereby declare the following:

1. My name is Ana Mercedes Diaz Cardozo. I'm known as Ana Diaz by
many. | am an adult of the sound mine and was born in Caracas, Venezuela on March
24, 1960. I'm a naturalized American citizen. I reside at 923 Gulf Stream Court,
Weston, Florida 33327.

2. I make this statement voluntarily and on my own initiative. I have not
been promised, nor do J expect to receive anything in exchange for my testimony and
give this statement. I have no expectation of any benefit or reward and understand
that there are those who can try to hurt me for what I say in this statement.

3. I moved from Venezuela to the United States in 2004 due to political
corruption and rapid decline in my home country of Venezuela. I want to alert the
public and let the world know the truth about corruption, manipulation, and lies
committed through a conspiracy of individuals and businesses with the intention of
betraying the honest people of the United States and its legally constituted
institutions and fundamental rights as citizens. This conspiracy began more than a
decade ago in Venezuela and has spread to countries around the world. It is a
conspiracy to unjustly gain and maintain power and wealth. These are political
leaders, powerful companies, and others whose purpose is to gain and maintain power
by changing people's free will and subverting the proper course of governing.

4, After graduating from high school, I attended the University of Santa
Maria in Caracas, Venezuela and graduated as a lawyer in 1987. Then I studied a
postgraduate degree in administrative law at the University of Central Venezuela.
Before I could submit my thesis for a Master's degree in Administrative Law, I moved
to the United States. I'm certified as an arbiter of international trade.

5. I was a career official for 25 years at the Supreme Electoral Council of
Venezuela, which is the name that it was called in the 1970's. It is currently called
the National Electoral Council. This is the highest electoral administrative agency in
Venezuela and oversees all elections in Venezuela. In 1979, at the age of 19, I began
my career at the Supreme Electoral Council of Venezuela as secretary in the regional
delegation of the federal district. When I graduated from the university as a lawyer,
my position on the Supreme Electoral Council changes to the position as an adviser
to the Judicial Council of the Supreme Council Electoral. In 1991, I was appointed
Assistant Director General of Political Parties, where I served until Hugo Chavez
came to power in 1998. Also during this time, I served for seven years as a member
of the Legislative Commission of the Venezuelan Electoral Council. It was the role
of the Legislative Commission to review and identify any issues related to candidates

Declaration of Ana Mercedes Diaz Cardozo - Page 1 of 6

 
Case 2:20-cv-13134-LVP-RSW ECF No. 6-17, PagelD.1521 Filed 11/29/20 Page 2of5

for elected positions. The Legislative Commission and my office had access to many
resources within the various departments of the Electoral Council, including an
information technology section that had experts in computers, computer
programming, computer systems and telecommunications features such as modems,
telephone lines. I was regularly in communication with the various departments of
the Electoral Body for my daily duties, In the last years of my work for the Electoral
Counsel, a little of my activities and duties were to learn about electronic voting
systems and their functioning by Council experts.

6. As Deputy Director General of Political Parties in the Supreme Electoral
Council, it was my duty to oversee everything related to political parties in
Venezuela, particularly the participation of political parties in elections and the
selection and qualifications of candidates for pohtical office. My office reviewed
everything to do with the ability of political parties to participate in the electoral
process. Before a political party could be formed, it had to undergo a process for
approval. This included legal approval of the party name, its colors and a list of its
members. The proposed party had to have a certain percentage of Venezuela's
population depending on whether it wanted to be a regional or national party. It could
not be constituted as a political party until it was approved by the Supreme Electoral
Council. My office also oversaw the creation of ballots that bore the name of the
candidates and any party symbol or color that the candidate would like to use. When
our office approved these matters, we sent the ballot for printing and circulation. Any
conflict over which group could be a political party, which would be a candidate for
elected office, how that candidate would be included in the vote, were decided by my
office. I was a signatory to all decisions taken by the Political Parties office at the
Supreme Electoral Council.

7. After Hugo Chavez was elected, he changed the Venezuelan
Constitution. One such change was in the Supreme Electoral Council, now the
Electoral Power. In February 2009, a national referendum was passed to change
Venezuela's Constitution to end mandate limits for elected officials, including the
President of Venezuela. This change allowed Hugo Chavez to be re-elected an
unlimited number of times.

8. In 2008, I was appointed Director General of Political Parties at the
National Electoral Council. At the end of that year there was a national effort to
hold a referendum to remove Hugo Chavez from the post of President. In 2004 I was
appointed to the Validation Committee that was responsible for reviewing petitions,
the requirements of the signatories were their name, their signature, their
fingerprint and their identification number. I discovered many ways that the party
in power was trying to override requests. One was the change of forms to reflect that
the petition was a referendum on the removal of members of the Venezuelan Congress

Delaration of Ana Mercedes Diaz Cordozo - Page 2 of 5

 
Case 2:20-cv-13134-LVP-RSW ECF No. 6-17, PagelD.1522 Filed 11/29/20 Page 3o0f5

rather than the removal of the Venezuelan president. The purpose of manipulating
petitions was to prevent a referendum to remove President Chavez from office. I
investigated the allegations of fraud with the referendum petitions and lobbied for
the fraudulent changes to be rectified. Because of my resistance and protests to this
voter fraud, I received a letter in March 2004 stating that my position was trusted
and trust had been lost in me and I was fired from the service.

9, After my dismissal, I decided to commit to the study of electoral
processes both within Venezuela and in other countries, particularly in South
American countries that were experiencing electoral unrest and government
manipulation of constitutions, laws and elections. I joined a small group of highly
educated and informed people who had access to information about the Venezuelan
government and its activities. This group and I conduct interviews with Venezuelan
citizens, read news publications and specialized treaties, and write evaluating the
political, economic, legal and electoral changes taking place in Venezuela, South
American countries, and other parts of the world controlled by socialist dictators and
oligarchies. I read these treatises, studies, and publications to educate myself on how
elections were manipulated and the use of empirical analysis to detect and identify
the manipulation of elections and their results. In addition, I have collected copies of
official Venezuelan government documents.

10. Official documents of the Venezuelan government include documents
showing the bidding process for the implementation of a new electronic voting system
in March 2004 and the award of the contract for that new system to Smartmatic. A
true and authentic copy of the venezuelan National Electoral Council's tender
documents, internal memorandums and contract signed between the Venezuelan
government and the SBC Consortium (Smartmatic) are labeled Exhibit 1 and this
statement is attached. I received the documents that constitute Exhibit 1 from a
reliable person who had taken some notes on the documents and highlighted some
parts for my attention. I have not made any alterations to what I have received, and
the substantive content of the documents is authentic. For conventence, I've had the
Bates document tagged at the bottom right of each page.

11. Ihave studied the documents contained in Exhibit 1 and have several
observations. Exhibit 1 says that it is a contract between the National Electoral
Council and the SBC Consortium (Smartmatic) and is dated 15 March 2004. It has
a stamp that says Bolivarian Republic of Venezuela, Secretary General of the
National Electoral Council. That is the official seal of the Secretary of the National
Electoral Council. The initials at the bottom right side confirm the decument’s
authenticity.

Delaration of Ana Mercedes Diaz Cordozo - Page 3 of 5

 
Case 2:20-cv-13134-LVP-RSW ECF No. 6-17, PagelD.1523 Filed 11/29/20 Page 4of5

12. You would notice that page DIAZ 00002 is important because it shows
that the contract is being made on February 16, 2004. Page DIAZ 00027, reflects that
on February 14, 2004 at 11:50 a.m., in the Council's session room, Francisco
Carrasquero Lépez, Ezequiel Zamora Presilla, Jorge Rodriguez Gémez (Jorge
Rodriguez), Sobella Mejias, and William Pacheco Medina, Vice President, the
directors of the Secretary General of Electoral Voters respectively, in order to proceed
with the delivery to the technical commissions, designated at the meeting dated 13
February 2004, they opened the tender envelopes containing the tenders of the
companies that wanted to be awarded a contract for the automation of Venezuela's
voting system and the processes used to carry out the 2004 referendum on the
revocation of Hugo Chavez's election. Below you can read the amounts of offers made
by Smartmatic SBC, Diebold and other bidders.

13. Then, on page DIAZ 000081, there is an internal note from the Director
General of Administration, Mr. Medina. It was dated 14 February 2004 and said that
a report on the research and evaluation of companies bidding for the automation of
the voting system needed to be prepared.

14, It would then draw attention to the page marked DIAZ 000029. It isa
decument made on February 13, 2004. While this page is out of sequence, 1t shows
the speed at which the decision was made to award the electoral system contract.
The tender began on February 13 and had ended on February 16'*~ a three-day period
to review contracts and evaluate the specifications and performance of bidders’
systems, including software, hardware, security, performance and bidding costs for
the procurement, installation, training and operation of the systems. By February
16th, a decision to choose Smartmatic was made. This is convincing evidence that
there was no genuine competition for the electoral system contract or serious
consideration for alternative contracts. There was no due diligence and the bidding
was rigged. It is not possible that within three or four days to do the formal
investigation to evaluate the bids and award a contract of this size and important.
The impropriety of this action is confirmed by the fact that the contract with
Smartmatic was signed a month later, on 15 March 2004.

15. After the contract was awarded to Smartmatic, it was learned that
Smartmatic had no previous experience in conducting elections and electoral
tabulations. More importantly, it was discovered that the Smartmatic voting system
contained two-way communication functions that allowed voting data not only to be
sent to a central system of operation and voting, but the central voting system in
operation and tabulation to send operational instructions and data to voting
machines. It is not mentioned in the contract documents and specifications that the
system would be bidirectional and would allow the transmission of data and
instructions from the central operating system directly to voting machines. One

Delaration of Ana Mercedes Diaz Cordozo - Page 4 of 5

 
Case 2:20-cv-13134-LVP-RSW ECF No. 6-17, PagelD.1524 Filed 11/29/20 Page 5of5

simply has to examine the system diagram on page DIAZ 000057 of Exhibit 1. If this
feature of the Smartmatic system had been disclosed to the Electoral Council, it could
not have adequately accepted Smartmatic's offer because it would allow the
Smartmatic voting system to be handled in a way that manipulated votes and
interfered with the legitimate voting and electoral process by impersonating the will
to govern officials with the will of the electorate: the citizens of Venezuela. It was not
surprising that Hugo Chavez and his successors then constantly won the election
through the use and manipulation of the Smartmatic voting system.

16. In the 16 years since I left my post as Director General of Political
Parties at the National Electoral Council of Venezuela, I have studied the electoral
systems of Bolivia, Colombia, Ecuador, Guatemala, Honduras and Nicaragua and
have observed elections and participated in pro-democratic forums in Colombia,
Ecuador, Honduras and Nicaragua. I have also studied and researched electoral
processes in Europe, participating in public academic conferences in Spain and Italy
on the subject of democratic electoral processes.

17. Based on my specialized experiences with electoral systems, I have a
firm view that no legitimate electronic voting system should be allowed to have the
ability of two-way communications to send data and instructions between central
tabulation operations and voting machines over telephone lines or the Internet.
Having such characteristics compromise the integrity of the entire voting process by
allowing injection of data and instructions to manipulate voting before, during and
after an election and to avoid detection of processes and mechanisms designed to
prevent voting manipulation and fraud.

I declare under penalty of perjury that the above is true and correct and that
this Statement was prepared in Dallas County, Texas, and executed on November 20,

2020.

Ana Mercedes Diaz Cardozo

Delaration of Ana Mercedes Diaz Cordozo - Page 5 of 5

 
